Citation Nr: 1203834	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony in a video conference hearing with the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is the claims folder.  He also submitted additional evidence in the form of VA treatment records at that time.  The Veteran has waived initial review of this evidence by the RO. 


FINDING OF FACT

A clear preponderance of the record is against finding that sleep apnea had its clinical onset in service or is otherwise related to active duty. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  

The Veteran has not been afforded a VA examination in conjunction with his claim.  However, the Board will find that such an examination is not required in this case.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran has submitted evidence of a current disability that was initially diagnosed 20 years after his discharge from service.  As will be discussed, there is no credible evidence of an event in service or competent evidence linking sleep apnea with service.  Therefore, even the low threshold for providing a VA examination has not been met.  There is no indication that there is any relevant evidence outstanding, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he developed sleep apnea during active service.  He argues that he experienced heartburn and difficulty breathing while trying to sleep in service, and that he sought medical help for these complaints.  The Veteran now argues that these symptoms are signs of sleep apnea, but that medical science was not advanced enough to recognize his disability at that time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

After careful review of the Veteran's contentions and the evidence, the Board finds that his sleep apnea was not incurred due to active service.  

The service treatment records show that the Veteran was seen on many occasions by medical personnel during his six months of active service.  Most of these visits were in regards to knee complaints, although he was also seen for other complaints as well.  He eventually underwent examination by a Physical Evaluation Board, which led to his early discharge from service.  However, the Veteran's service treatment records are completely negative for any complaints of sleep problems.  They are also negative for complaints of heartburn, which the Veteran argues was a symptom of sleep apnea.  The Veteran was seen in August 1988 for difficulty breathing.  However, the record shows that this began not during the Veteran's sleep but at 3:00 in the afternoon.  After an examination in which there was no discussion of sleep problems, the assessment was probable bronchitis.  Follow up records continue to carry the diagnosis of bronchitis.  The bronchitis apparently ended after approximately one week without any evidence of residual symptoms.  

The post service medical records include VA examinations and private medical records dating from 1989 to the present.  However, these are also negative for complaints or treatment for sleep difficulties until the February 2008 private medical records that diagnosed the Veteran as having sleep apnea.  These records from Dr. G. A. Diaz show that the Veteran underwent a sleep study which resulted in an impression of mild to moderate obstructive sleep apnea.  However, these records are also negative for any history of sleep problems prior to 2008.  Furthermore, they do not include heartburn in the description of the sleep apnea symptoms.  

At hearings conducted in August 2009 and November 2011, the Veteran testified that he had experienced heartburn and breathing problems while trying to sleep during service.  He states that he sought medical attention for these symptoms.  Upon inquiry at the November 2011 hearing, the Veteran indicated without directly stating that he had been told by Dr. Diaz that his heartburn and breathing problems in service were caused by sleep apnea.  

The evidence confirms that the Veteran has a current diagnosis of sleep apnea.  However, there is absolutely no evidence of this disability during active service and no evidence that relates it to active service.  

The service treatment records are negative for complaints of sleep problems or symptoms relating to sleep problems.  Although the Veteran states that he experienced heartburn and breathing problems during service that have been attributed to his sleep apnea by his private doctor, the service treatment records do not contain any reports of these symptoms.  The only occasion on which the Veteran was seen for breathing difficulties was the August 1988 treatment for bronchitis and the records clearly show that this began in the afternoon and not while sleeping.  Despite claims that he was treated for heartburn in service, the service treatment records are negative for this complaint.  To the extent the Veteran is claiming that symptoms in service continued since active duty, this is simply not credible.  The Veteran filed a claim for compensation shortly after service discharge and there was no claim of respiratory or digestive problems.  On VA examination in January 1989, the Veteran mentioned "several problems" but there were no complaints or findings of heartburn, breathing difficulties or sleep difficulty.  It was specifically indicated that though he had an episode of bronchitis in 
September 1988, he was currently asymptomatic.  No respiratory or gastrointestinal findings were made on examination.  If pertinent symptoms were present, it seems reasonable that they would have been mentioned by the Veteran or noted by the examiner.  The Board does not find credible evidence of continuity of symptoms since service.  

The Veteran hints that his private doctor told him that heartburn and breathing problems can be due to asthma, but the records that have been obtained from this physician do not confirm this relationship.  The Board points out that the Veteran has been advised that it is his responsibility to submit private records in support of his claim.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The post service medical records are completely negative for complaints of sleep problems until decades after the Veteran's discharge from service.  There is no competent evidence that relates the reported heartburn and breathing problems to sleep apnea.  The Veteran himself is not competent to diagnose sleep apnea, as it requires sleep studies and other diagnostic tools to confirm its presence.  As there is no competent and credible evidence of sleep apnea during service, no competent and credible evidence of sleep apnea until many years following discharge from service, and no competent medical opinion that relates the Veteran's current sleep apnea to service, entitlement to service connection is not warranted. 
ORDER

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


